Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,581,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 16-50 are allowed over prior arts as discussed in Applicant’s Remarks filed on 03 May 2021.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 16-26 is the inclusion of the method of determining usage of at least one construction machine including a milling drum, the milling drum having a milling width, the method includes the steps of: (c) determining a partial usage corresponding to each trajectory as a function of the length of each trajectory and the milling width of each trajectory; and (d) determining a total usage by adding the partial usage for the plurality of milling trajectories and subtracting any overlapping usage where one trajectory overlaps another trajectory.  It is these steps found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The primary reason for the allowance of claims 39-50 is the inclusion of the limitations of a milling system that includes a computer operatively associated with the position determination sensor to receive the positioning data, the computer being configured to: compute from the positioning data, lengths of a plurality of milling trajectories of the at least one construction machine along which a milling operation is taking place; and compute a total milled area of the at least one construction machine by adding up the milled area for the plurality of milling trajectories as a function of the length of each trajectory and the milling width for the trajectory, and subtracting any overlapping milled area where one trajectory overlaps another trajectory.  It is these limitations found in the claims, as they are claimed in the combination of, that has not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853